     Case 1:18-cv-01112-ESC ECF No. 7 filed 11/07/18 PageID.104 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

PHILLIP C. ROGERS,
                                                     Case No. 1:18-cv-01112-JTN-ESC
               Plaintiff,
                                                     HON. JANET T. NEFF
v.

WATER STONE CONNECT et al.,

            Defendants.
_____________________________/

                             NOTICE OF DISMISSAL OF PARTY

       Pursuant to the Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(i), Plaintiff hereby

gives notice of the immediate dismissal from this action, without prejudice, of defendant Water

Stone Connect.

Dated: November 7, 2018                              /s/ Phillip C. Rogers
                                                     Phillip C. Rogers (P34356)
                                                     Plaintiff
                                                     6140 28th Street S.E., Suite 115
                                                     Grand Rapids, Michigan 49546-6938
                                                     (616) 776-1176
                                                     ConsumerLawyer@aol.com
